Case: 2:19-mj-00449-EPD Doc #: 1 Filed: 06/05/19 Page: 1 of 3 PAGEID #: 1

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio
In the Matter of the Search of )
(Briefly describe th to b hed , ' Ay
on entify the person Be ecame and aches } Case No. ? { G- Mm -
The Human Body of Rodney Allen ROBBINS, II )
5911 MacDuff Drive, #1709

Trotwood, OH 45426
APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

PBB aRey Allen ROBBING II ide 1/1 999)
_Ohio , there is now concealed (identify the

located in the Southern _ District of

person or describe the property to be seized):
Oral buccal swabs for a DNA sample

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
of evidence of a crime;
©} contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;
O a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 USC 1951 Interference with Interstate Commerce through Robbery
18 USC 924(c) Brandishing a Firearm During a Crime of Violence

The application is based on these facts:
See attached affidavit

om Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

~—— VFO
OV Beth on
edi ms | # a

 

Sworn to before me and signed in my presence.
Date: June 5 7014

City and state: Columbus, OH

 

 
Case: 2:19-mj-00449-EPD Doc #: 1 Filed: 06/05/19 Page: 2 of 3 PAGEID #: 2

Page 1

I, Brian V. Boesch, a Task Force Officer (TFO) with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF), hereinafter the affiant, being duly sworn, states:

1.

Your affiant is assigned as a Task Force Officer with the Bureau of Alcohol, Tobacco,
Firearms and Explosives and has been so assigned for the past five years. Your affiant
has conducted and participated in numerous investigations of state and federal law as a
part of the ATF and as a robbery detective for the Columbus Division of Police (CPD)
that have resulted in convictions for violations of state and federal law. Your affiant has
been a sworn police officer for over twenty-four (24) years and currently investigates
violent crime, specifically armed business robberies and firearms violations.

On October 15, 2018 at 3:30pm, a male black suspect entered the Rite Aid pharmacy
located at 900 Union Blvd. Englewood, OH 45322. The suspect was wearing a gray
hooded sweatshirt and gray sweatpants with white cloth gloves. The suspect approached
the pharmacy counter and presented the pharmacy technician, Caroline Trimner, and
handed her a handwritten note. The note stated that it was an armed robbery and
demanded a specific list of medications. The note further stated that the suspect had a
gun and was ready to shoot anyone.

Ms. Trimner placed several bottles of medication into a bag and handed it to the suspect.
The suspect then fled out of the back door. One of the bottles of medication contained a
GPS tracker. The tracker was relaying the location of the bottle to the police dispatcher,
who in turn alerted the responding officers. Englewood Police Officers Tharp and
Wendling observed a silver Chevy Impala that was driving recklessly at a high rate of
speed. The vehicle ran a red light at Westbrook Rd. and Denlinger Rd. and lost control a
short distance later. The vehicle crashed into a culvert and the driver fled. He was
apprehended a short distance away and identified as Philmore B. ALEXANDER.

The passenger, later identified as Rodney ROBBINS, II, was injured and trapped in the
backseat of the vehicle. The Trotwood Fire Department responded and extracted
ROBBINS from the vehicle and transported to the hospital. From the vehicle, Officer
Wendling recovered the sweatshirt and the white cloth gloves ROBBINS wore inside the
Rite Aid when he robbed the pharmacy. The stolen medications were also located in the
car. The gloves were submitted to the Miami Valley Crime Lab to be examined for the
presence of DNA.

On January 28, 2019, the crime lab notified Detective Collins of the results of the
examination. Forensic Scientist Rachel Newton found a DNA sample and preserved the
results for comparison to a suspect standard.
Case: 2:19-mj-00449-EPD Doc #: 1 Filed: 06/05/19 Page: 3 of 3 PAGEID #: 3

6. Interstate Nexus for Rite Aid — Rite Aid Corporation is a drugstore chain in the United
States and is headquartered in Camp Hill, Pennsylvania. Rite Aid is the third largest drug
Page 2

store chain in the United States. Rite Aid obtains their prescription medication from all
of the major pharmaceutical companies. Their stock is exchanged on the New York
Stock Exchange. Rite Aid engages in interstate commerce with numerous companies and
utilizes telecommunication lines to conduct credit card transactions.

7. Therefore, your affiant respectfully requests a search warrant to obtain oral buccal swabs
from the mouth of Rodney Allen ROBBINS, II to compare DNA from the swabs to the
DNA recovered from the white cloth gloves taken from the car he was extracted from.

3. VK,

Signature of Complainant
Task Force Officer (TFO) Brian V. Boesch

 
